Citation Nr: 1445678	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-33 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for a thoracic spine disability for the period prior to March 18, 2010.  

2.  Entitlement to an increase in a 20 percent rating for a thoracic spine disability for the period since March 18, 2010.  

3.  Entitlement to an increase in a 20 percent rating for a cervical spine disability.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to June 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied an increase in a 10 percent rating for a thoracic spine disability (degenerative joint disease of the thoracic spine with muscle spasms) and denied an increase in a 20 percent rating for a cervical spine disability (degenerative joint disease of the cervical spine).  

In September 2008, the Veteran appeared at a personal hearing at the RO.  A transcript of the hearing is in the Veteran's claim file.  

A June 2012 RO decision increased the rating for the Veteran's service-connected thoracic spine disability to 20 percent, effective March 18, 2010.  Since that grant does not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In January 2013, the Board remanded this appeal to schedule the Veteran for a Board hearing.  

In June 2014, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's claims file.  

The issues have been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA spine examination in March 2010, with an addendum examination in May 2011, as to his service-connected thoracic spine disability and cervical spine disability.  Since those examinations, at the June 2014 Board hearing, the Veteran specifically indicated that his thoracic spine and cervical spine symptoms had become a lot worse.  He reported that he had pain that radiated down both of his legs.  He also stated that he had numbness and tingling in both legs.  The Veteran further maintained that he had no motion in his neck anymore, and that he was unable to look from side to side.  The Veteran also referred to numbness and tingling that sometimes occurred in his arms.  

The Veteran has not been afforded a VA examination as to his service-connected thoracic spine disability and cervical spine disability in more than three years.  Additionally, the record clearly raises a question as to the current severity of those service-connected disabilities.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected thoracic spine disability and cervical spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Further, a request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU rating is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  

In this case, the RO denied entitlement to a TDIU rating in March 2009 and May 2011, respectively.  The Veteran filed a notice of disagreement as to the issue of entitlement to a TDIU rating and a statement of the case was issued in March 2012.  The record does not specifically reflect that a timely substantive appeal was submitted as to the issue of entitlement to a TDIU rating.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

However, at the June 2014 Board hearing (noted above), the Veteran specifically testified that he was unable to work as a result of his service-connected thoracic and cervical spine disabilities.  

Additionally, a recent June 2014 statement from a VA physician assistant reported that the Veteran was service-connected for degenerative arthritis of the cervical spine.  It was noted that the Veteran's condition had not improved and that it was expected to worsen over time.  The physician assistant indicated that with such condition, it was difficult for the Veteran to maintain gainful employment.  The physician assistant commented that in his opinion, the Veteran was totally and permanently disabled as a result of his service-connected health issues.  Therefore, the Board finds that the record raises the issue of entitlement to a TDIU rating.  

The TDIU rating issue must be remanded because it is inextricably intertwined with the increased rating claims and a decision by the Board on the TDIU rating claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  

Finally, the Board finds that the requirements of VA's duty to notify and assist the Veteran have not been met.  The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  A review of the claims folder shows that the Veteran has not been specifically provided current VCAA notice as to his claim for entitlement to a TDIU rating.  On remand the RO must provide such notice.  

Accordingly, the case is REMANDED for the following:  

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with as to the issue of entitlement to a TDIU rating.  The notice must include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal.  

2.  Ask the Veteran to identify all medical providers who have treated him for thoracic spine problems and cervical spine problems since July 2014.  Obtain copies of any relevant medical records which are not already in the claims file.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected thoracic spine disability and cervical spine disability, including any associated respective neurological impairment of the upper or lower extremities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner must identify all back and neck orthopedic pathology found to be present.  The examiner must conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and must describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's back and neck, to include his pain-free range of motion.  The examiner must specifically indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar and/or cervical spine.  

The examiner must state whether the thoracic spine disability and the cervical spine disability, respectively, have been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner must also discuss the nature and severity of any right and left-sided radiculopathy or neuropathy found to be present and state whether the Veteran has bowel or bladder problems, or any other neurological impairments, related to his thoracic spine disability and/or cervical spine disability.  

The examiner must discuss whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Then readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



